                                          Case 5:19-cv-08430-LHK Document 37 Filed 07/14/20 Page 1 of 12




                                  1
                                  2

                                  3
                                  4
                                  5
                                  6
                                  7
                                  8                                   UNITED STATES DISTRICT COURT
                                  9
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                            SAN JOSE DIVISION
                                  11
                                  12     CARLTON SALVATIERRA TIAMSON,                      ORDER GRANTING DEFENDANT’S
Northern District of California
 United States District Court




                                                                                           MOTIONS TO DISMISS WITH
                                  13                    Plaintiff,                         PREJUDICE
                                  14             v.
                                                                                           Case No. 19-CV-08430-LHK
                                  15     EQUIFAX, INC.,
                                                                                           Dkt. No. 37
                                  16                    Defendant.
                                  17
                                         THIEN HUONG DAO NGUYEN,                           Case No. 20-CV-00795-LHK
                                  18
                                                        Plaintiff,                         Dkt. No. 20
                                  19
                                                 v.
                                  20
                                         EQUIFAX, INC.,
                                  21
                                                        Defendant.
                                  22
                                  23
                                              On December 27, 2019, Plaintiff Carlton Salvatierra Tiamson (“Tiamson”), proceeding pro
                                  24
                                       se, filed a complaint against Defendant Equifax, Inc. (“Equifax”) regarding a data breach
                                  25
                                       announced by Equifax in September 2017. Case No. 19-CV-08430-LHK (“Tiamson”), ECF No.
                                  26
                                  27
                                                                                       1
                                  28   Case No. 19-CV-08430-LHK
                                       ORDER GRANTING DEFENDANT'S MOTIONS TO DISMISS WITH PREJUDICE
                                            Case 5:19-cv-08430-LHK Document 37 Filed 07/14/20 Page 2 of 12




                                  1    1.1 Tiamson filed an amended complaint on January 17, 2020. ECF No. 9 (“Am. Compl.”).

                                  2    Equifax moved to dismiss Tiamson’s amended complaint on February 19, 2020. ECF No. 15

                                  3    (“MTD”). Tiamson filed an opposition on March 4, 2020. ECF No. 21 (“Opp’n”). Equifax filed

                                  4    a reply on March 11, 2020. ECF No. 22 (“Reply”).

                                  5            On February 3, 2020, Plaintiff Thien Huong Dao Nguyen (“Nguyen”), proceeding pro se,

                                  6    filed a complaint against Equifax regarding Equifax’s September 2017 data breach. Case No. 20-

                                  7    CV-00795-LHK (“Nguyen”), ECF No. 1. Equifax moved to dismiss Nguyen’s complaint on

                                  8    February 28, 2020. Nguyen, ECF No. 9. Nguyen filed an opposition on March 12, 2020.

                                  9    Nguyen, ECF No. 15. Equifax filed a reply on March 19, 2020. Nguyen, ECF No. 16.

                                  10           On March 23, 2020, the Court consolidated the two cases. ECF No. 26. Before the Court

                                  11   are Equifax’s motions to dismiss Tiamson’s amended complaint and Nguyen’s complaint.

                                  12   Because both Plaintiffs’ complaints are substantively identical, the Court addresses Equifax’s
Northern District of California
 United States District Court




                                  13   motions to dismiss together. Having considered the submissions of the parties, the relevant law,

                                  14   and the record in both cases, the Court GRANTS Equifax’s motions to dismiss with prejudice.

                                  15   I.      FACTUAL BACKGROUND
                                  16        A. Tiamson Lawsuit

                                  17           Plaintiff Carlton Salvatierra Tiamson is a citizen of California and resides in San Jose,

                                  18   California. See Am. Compl. at 1. Equifax is a Georgia corporation headquartered in Atlanta,

                                  19   Georgia. See ECF No. 15 at 1.

                                  20           On November 2, 2019, Tiamson sent by certified mail a letter to Equifax that alleged that

                                  21   Tiamson was “personally, financially, socially, and economically injured” as a “victim of the

                                  22   fraudulent data breach” that occurred at Equifax and was reported in September, 2017.” Am.

                                  23   Compl., Ex. 1 (“Tiamson Letter”) at 1. In this letter, Tiamson asked Equifax to provide: “proofs

                                  24   of claim” on, inter alia, the following issues: (1) that, in September 2017, Equifax did not report

                                  25
                                       1
                                  26     Because the facts and pleadings in both Tiamson and Nguyen are nearly identical, the Court’s
                                       discussion will focus on the lead case, Tiamson, unless otherwise noted. Similarly, all citations to
                                  27   the docket will refer to the Tiamson docket, Case No. 19-CV-08430-LHK, unless otherwise noted.
                                                                                        2
                                  28   Case No. 19-CV-08430-LHK
                                       ORDER GRANTING DEFENDANT'S MOTIONS TO DISMISS WITH PREJUDICE
                                            Case 5:19-cv-08430-LHK Document 37 Filed 07/14/20 Page 3 of 12




                                  1    the data breach; (2) that Equifax did not know of the data breach for six months before announcing

                                  2    it; (3) that Equifax did not intentionally try to cover up the data breach; (4) that Equifax protected

                                  3    Tiamson’s personal data and did not allow it to be stolen; and (5) that Equifax is not liable for

                                  4    Tiamson’s damages. See id. at 1–2. Tiamson requested that Equifax respond within ten days. Id.

                                  5    at 2. Tiamson concluded his letter by stating that a “non-response” or a “failure to provide Proof

                                  6    of Claim” constitutes a legal agreement that equates to “commercial acquiescence to the terms

                                  7    outlined by the undersigned in a final Affidavit and Notice of Default.” Id. Equifax did not

                                  8    respond to Tiamson’s letter. ECF No. 15 at 5.

                                  9             On November 18, 2019, Tiamson mailed a “Notice of Fault and Opportunity to Cure and

                                  10   Contest Acceptance,” which informed Equifax that Equifax was “in fault” and had thus “stipulated

                                  11   to the terms of the undersigned’s dated presentment through [its] dishonor.” Am. Compl., Ex. 1 at

                                  12   9.
Northern District of California
 United States District Court




                                  13            On December 2, 2019, Tiamson then mailed an “Affidavit and Notice of Default” to

                                  14   Equifax, which informed Equifax once more that Equifax had “willingly, knowingly,

                                  15   intentionally, or voluntarily agreed and acquiesced through its non-response” to the allegations

                                  16   included in Tiamson’s original letter and reiterated in this “Affidavit and Notice of Default.” Id. at

                                  17   16–17.

                                  18            On December 27, 2019, Tiamson filed a complaint in federal court. ECF No. 1. In his

                                  19   complaint, Tiamson alleges that Equifax “willingly, knowingly, intentionally, or voluntarily

                                  20   agreed and acquiesced through its non-response to the facts stated in the Conditional

                                  21   Acceptance/Affidavits sent” and is thus “in default under contract.” Id. at 4.

                                  22        B. Nguyen Lawsuit
                                  23            Plaintiff Thien Huong Dao Nguyen (“Nguyen”) is a citizen of California and resides in San

                                  24   Jose, California. Nguyen, ECF No. 1. On December 3, 2019, Nguyen sent by certified mail a

                                  25   letter to Equifax that was nearly identical to Tiamson’s November 2, 2019 letter to Equifax.

                                  26   Nguyen, ECF No. 1, Ex. 1 (“Nguyen Letter”) at 1. The only difference between the letters is that

                                  27
                                                                                          3
                                  28   Case No. 19-CV-08430-LHK
                                       ORDER GRANTING DEFENDANT'S MOTIONS TO DISMISS WITH PREJUDICE
                                             Case 5:19-cv-08430-LHK Document 37 Filed 07/14/20 Page 4 of 12




                                  1    Tiamson claims damages of $10,000,000, whereas Nguyen claims damages of $75,000,000.

                                  2    Compare Tiamson Letter at 2, with Nguyen Letter at 2. Equifax did not respond to Nguyen’s

                                  3    letter. Nguyen, ECF No. 9 at 5.

                                  4              On January 4, 2020, Nguyen mailed a “Notice of Fault and Opportunity to Cure and

                                  5    Contest Acceptance,” which informed Equifax that Equifax was “in fault” and had thus “stipulated

                                  6    to the terms of the undersigned’s dated presentment through [its] dishonor.” ECF No. 1, Ex. 2 at

                                  7    1.

                                  8              On January 20, 2020, Nguyen then mailed an “Affidavit and Notice of Default” to Equifax,

                                  9    which informed Equifax once more that Equifax had “willingly, knowingly, intentionally, or

                                  10   voluntarily agreed and acquiesced through its non-response” to the allegations included in

                                  11   Nguyen’s original letter and reiterated in this “Affidavit and Notice of Default.” ECF No. 1, Ex. 3

                                  12   at 1–2.
Northern District of California
 United States District Court




                                  13             On February 3, 2020, Nguyen filed a complaint that is nearly identical to Tiamson’s

                                  14   amended complaint. Nguyen, ECF No. 1. Because of the nearly identical nature of Tiamson’s

                                  15   and Nguyen’s cases, the Court consolidated these cases on March 23, 2020. See ECF No. 26.

                                  16   II.       LEGAL STANDARD
                                  17         A. Dismissal Pursuant to Federal Rule of Civil Procedure 12(b)(6)

                                  18             Rule 8(a) of the Federal Rules of Civil Procedure requires a complaint to include “a short

                                  19   and plain statement of the claim showing that the pleader is entitled to relief.” A complaint that

                                  20   fails to meet this standard may be dismissed pursuant to Federal Rule of Civil Procedure 12(b)(6).

                                  21   Rule 8(a) requires a plaintiff to plead “enough facts to state a claim to relief that is plausible on its

                                  22   face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A claim has facial plausibility

                                  23   when the plaintiff pleads factual content that allows the court to draw the reasonable inference that

                                  24   the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

                                  25   For purposes of a motion to dismiss, the plaintiff's allegations are taken as true, and the court must

                                  26   construe the complaint in the light most favorable to the plaintiff. Jenkins v. McKeithen, 395 U.S.

                                  27
                                                                                           4
                                  28   Case No. 19-CV-08430-LHK
                                       ORDER GRANTING DEFENDANT'S MOTIONS TO DISMISS WITH PREJUDICE
                                          Case 5:19-cv-08430-LHK Document 37 Filed 07/14/20 Page 5 of 12




                                  1    411, 421 (1969). Dismissal under Rule 12(b)(6) is appropriate only where the complaint lacks a

                                  2    “cognizable legal theory or sufficient facts to support a cognizable legal theory.” Mendiondo v.

                                  3    Centinela Hosp. Med. Ctr., 521 F.3d 1097, 1104 (9th Cir.2008).

                                  4           The Court, however, must not “assume the truth of legal conclusions merely because they

                                  5    are cast in the form of factual allegations.” Fayer v. Vaughn, 649 F.3d 1061, 1064 (9th Cir. 2011)

                                  6    (per curiam) (quoting W. Mining Council v. Watt, 643 F.2d 618, 624 (9th Cir. 1981)). Mere

                                  7    “conclusory allegations of law and unwarranted inferences are insufficient to defeat a motion to

                                  8    dismiss.” Adams v. Johnson, 355 F.3d 1179, 1183 (9th Cir. 2004). A pro se complaint “may be

                                  9    dismissed for failure to state a claim only where it appears beyond doubt that the plaintiff can

                                  10   prove no set of facts in support of his claim which would entitle him to relief.” Weilburg v.

                                  11   Shapiro, 488 F.3d 1202, 1205 (9th Cir.2007) (citations and internal quotations omitted).

                                  12      B. Dismissal Pursuant to Federal Rule of Civil Procedure 12(b)(2)
Northern District of California
 United States District Court




                                  13          In a motion challenging personal jurisdiction under Federal Rule of Civil Procedure

                                  14   12(b)(2), the plaintiff, as the party seeking to invoke the jurisdiction of the federal court, has the

                                  15   burden of establishing that jurisdiction exists. See In re Boon Global Ltd., 923 F.3d 643, 650 (9th

                                  16   Cir. 2019). “Where, as here, the defendant’s motion is based on written materials rather than an

                                  17   evidentiary hearing, ‘the plaintiff need only make a prima facie showing of jurisdictional facts to

                                  18   withstand the motion to dismiss.’” Ranza v. Nike, Inc., 793 F.3d 1059, 1068 (9th Cir. 2015)

                                  19   (quoting CollegeSource, Inc. v. AcademyOne, Inc., 653 F.3d 1066, 1073 (9th Cir. 2011)).

                                  20          However, this standard “is not toothless,” and the party asserting jurisdiction “cannot

                                  21   simply rest on the bare allegations of its complaint.” In re Boon Global Ltd., 923 F.3d at 650

                                  22   (quoting Schwarzenegger v. Fred Martin Motor Co., 374 F.3d 797, 800 (9th Cir. 2004)). Thus,

                                  23   courts may consider declarations and other evidence outside the pleadings to determine whether it

                                  24   has personal jurisdiction. See id. At this stage of the proceeding, “uncontroverted allegations in

                                  25   plaintiff’s complaint must be taken as true, and ‘[c]onflicts between parties over statements

                                  26   contained in affidavits must be resolved in the plaintiff’s favor.’” Id. (quoting Schwarzenegger,

                                  27
                                                                                          5
                                  28   Case No. 19-CV-08430-LHK
                                       ORDER GRANTING DEFENDANT'S MOTIONS TO DISMISS WITH PREJUDICE
                                          Case 5:19-cv-08430-LHK Document 37 Filed 07/14/20 Page 6 of 12




                                  1    374 F.3d at 800). On the other hand, courts “may not assume the truth of allegations in a pleading

                                  2    which are contradicted by affidavit.” Mavrix Photo, Inc. v. Brand Techs., Inc., 647 F.3d 1218,

                                  3    1223 (9th Cir. 2011).

                                  4           C. Leave to Amend

                                  5              If the Court determines that a complaint should be dismissed, it must then decide whether

                                  6    to grant leave to amend. Under Rule 15(a) of the Federal Rules of Civil Procedure, leave to

                                  7    amend “shall be freely given when justice so requires,” bearing in mind “the underlying purpose

                                  8    of Rule 15 to facilitate decisions on the merits, rather than on the pleadings or

                                  9    technicalities.” Lopez v. Smith, 203 F.3d 1122, 1127 (9th Cir. 2000) (en banc) (alterations and

                                  10   internal quotation marks omitted). Pro se plaintiffs should be given “an opportunity to amend

                                  11   their complaints to overcome any deficiency unless it clearly appears . . . that the deficiency

                                  12   cannot be overcome by amendment.” Maurer v. Individually & as Members of Los Angeles
Northern District of California
 United States District Court




                                  13   County Sheriff’s Dept., 691 F.2d 434, 437 (9th Cir.1982). When dismissing a complaint for

                                  14   failure to state a claim, “a district court should grant leave to amend even if no request to amend

                                  15   the pleading was made, unless it determines that the pleading could not possibly be cured by the

                                  16   allegation of other facts.” Id. at 1130 (internal quotation marks omitted).

                                  17             Accordingly, leave to amend generally shall be denied only if allowing amendment would

                                  18   unduly prejudice the opposing party, cause undue delay, or be futile, or if the moving party has

                                  19   acted in bad faith. Leadsinger, Inc. v. BMG Music Publ’g, 512 F.3d 522, 532 (9th Cir. 2008).

                                  20   III.      DISCUSSION
                                  21             As discussed above, Tiamson’s amended complaint and Nguyen’s complaint each allege

                                  22   that Equifax is “in default under contract” because Equifax did not respond to either Plaintiff’s

                                  23   letter demanding that Equifax provide within ten days “proofs of claim” regarding Equifax’s

                                  24   September 2017 data breach. Tiamson, Am. Compl. at 4; Nguyen, ECF No. 1 at 4.

                                  25             Equifax’s motions to dismiss raise two independent grounds for dismissal. Equifax argues

                                  26   that each Plaintiff’s claim against Equifax must be dismissed under Rule 12(b)(6) for failure to

                                  27
                                                                                          6
                                  28   Case No. 19-CV-08430-LHK
                                       ORDER GRANTING DEFENDANT'S MOTIONS TO DISMISS WITH PREJUDICE
                                          Case 5:19-cv-08430-LHK Document 37 Filed 07/14/20 Page 7 of 12




                                  1    state a claim. MTD at 10–12. Equifax also argues that each Plaintiff’s claim must be dismissed

                                  2    under Rule 12(b)(2) for lack of personal jurisdiction. MTD at 6–9.

                                  3            Below, the Court first finds that both Tiamson and Nguyen have failed to state a claim as a

                                  4    matter of law and that dismissal under Rule 12(b)(6) is thus warranted. However, because the

                                  5    Court also agrees that the Court lacks personal jurisdiction over Equifax, the Court also briefly

                                  6    discusses personal jurisdiction as an alternative ground for dismissal.

                                  7        A. Rule 12(b)(6) Dismissal for Failure to State a Claim
                                  8            As to each Plaintiff, Equifax argues that Plaintiff fails to state a claim because Plaintiff’s

                                  9    “entire action is predicated on the erroneous belief that Plaintiff’s mailings created a contract

                                  10   between Plaintiff and Equifax.” MTD at 12. Equifax argues that Plaintiffs’ letters failed to create

                                  11   any contract as a matter of law and that Plaintiffs therefore have not articulated any theory of

                                  12   liability. Id. at 10. The Court agrees.
Northern District of California
 United States District Court




                                  13           As an initial matter, the Court finds that each Plaintiff’s claim is in fact premised on the

                                  14   existence of a contract. Specifically, Plaintiffs allege that Equifax has “willingly, knowingly

                                  15   intentionally, or voluntarily agreed and acquiesced through its non-response to the facts stated in

                                  16   the Conditional Acceptance/Affidavits [(letter)] sent, and is therefore in default under contract.”

                                  17   Compl. at 4. Plaintiffs further allege that they have “exhausted [their] private Administrative

                                  18   remedy/procedure . . . [as] Defendant [was] afforded commercial grace and an opportunity to

                                  19   provide [the] requested proofs of claims and failed to provide proofs of claim as enumerated in the

                                  20   Conditional Acceptance [(letter)] sent to Defendant via certified mail.” Id. In his opposition,

                                  21   Tiamson again repeats that the “Complaint is based upon the solid theory that Equifax’s failure to

                                  22   respond to pre-litigation ‘Notices’ Plaintiff mailed to Equifax created a Lawfully Binding Contract

                                  23   that entitles Plaintiff to contractual damages.” Opp’n at 2. As each Plaintiff’s operative complaint

                                  24   and clarifications in opposition to the instant motions to dismiss make clear, Plaintiffs’ theory of

                                  25   liability is indisputably based on the alleged existence of a contract that formed when Equifax

                                  26   failed to respond to Plaintiffs’ letters.

                                  27
                                                                                          7
                                  28   Case No. 19-CV-08430-LHK
                                       ORDER GRANTING DEFENDANT'S MOTIONS TO DISMISS WITH PREJUDICE
                                          Case 5:19-cv-08430-LHK Document 37 Filed 07/14/20 Page 8 of 12




                                  1            Under California law, silence in the face of an offer to contract is generally insufficient to

                                  2    form a contract. Specifically, California Civil Code section 1550 provides that consent is an

                                  3    “essential element of the existence of a contract.” Cal. Civ. Code § 1550. California Civil Code

                                  4    section 1565 further specifies that “consent of the parties must be . . . communicated by each to

                                  5    the other.” Id. § 1565. Thus, courts interpreting these provisions have held that “[a]n essential

                                  6    element of any contract is the consent of the parties, or mutual assent. Mutual assent usually is

                                  7    manifested by an offer communicated to the offeree and an acceptance communicated to the

                                  8    offeror.” Lopez v. Charles Schwab & Co., 118 Cal. App. 4th 1224, 1230 (2004) (citing Cal. Civil

                                  9    Code §§ 1550, 1565). Furthermore, “contract formation is governed by objective manifestations,

                                  10   not [the] subjective intent of any individual involved.” See, e.g., id. (finding that no contractual

                                  11   relationship existed between parties because a “reasonable person . . . would not have understood

                                  12   any relationship, contractual or otherwise, was formed” between the plaintiff and the defendant);
Northern District of California
 United States District Court




                                  13   Weddington Prods., Inc. v. Flick, 60 Cal. App. 4th 793, 811 (1998) (“The existence of

                                  14   mutual consent is determined by objective rather than subjective criteria, the test being what the

                                  15   outward manifestations of consent would lead a reasonable person to believe.”) (quoting Meyer v.

                                  16   Benko, 55 Cal. App. 3d 937, 942–43 (1976)). Similarly, in an unpublished opinion, the California

                                  17   Court of Appeal relied on California Civil Code sections 1550 and 1565 to hold that the

                                  18   defendants’ failure to respond to the plaintiff’s letter demanding that the defendants pay the

                                  19   plaintiff $3,400,238 did not result in the formation of a contract on the grounds that silence may

                                  20   not operate as acceptance to contract. See Nguyen v. Aronovsky, No. A099696, 2003 WL

                                  21   21206171, at *2 (Cal. Ct. App. May 23, 2003) (“In the absence of a duty to act, the [defendants’]

                                  22   silence was neither an acceptance nor, as [the plaintiff] puts it, a ‘default.’”).

                                  23           Courts have consistently applied this rule to find that no contract was formed as a matter of

                                  24   law because “[s]ilence is not acceptance absent a prior course of conduct that requires a party to

                                  25   act or be bound.” Dozier v. Maispace, No. C-05-1761 PVT, 2007 WL 518622, at *8 (N.D. Cal.

                                  26   Feb. 13, 2007) (citing Circuit City Stores, Inc. v. Najd, 294 F.3d 1104, 1109 (9th Cir. 2002)). “As

                                  27
                                                                                           8
                                  28   Case No. 19-CV-08430-LHK
                                       ORDER GRANTING DEFENDANT'S MOTIONS TO DISMISS WITH PREJUDICE
                                           Case 5:19-cv-08430-LHK Document 37 Filed 07/14/20 Page 9 of 12




                                  1    a general rule, silence or inaction does not constitute acceptance of an offer.” Golden Eagle Ins.

                                  2    Co. v. Foremost Ins. Co., 20 Cal. App. 4th 1372, 1385 (1993). Thus, as the Ninth Circuit has

                                  3    explained, “California courts have long held that ‘[a]n offer made to another, either orally or in

                                  4    writing, cannot be turned into an agreement because the person to whom it is made or sent makes

                                  5    no reply, even though the offer states that silence will be taken as consent, for the offeror cannot

                                  6    prescribe conditions of rejection so as to turn silence on the part of the offeree into acceptance.’”

                                  7    Norcia v. Samsung Telecommunications Am., LLC, 845 F.3d 1279, 1284 (9th Cir. 2017) (citing

                                  8    Leslie v. Brown Bros. Inc., 208 Cal. 606, 621 (1929)).

                                  9           Here, under the facts alleged, no contract was formed between Plaintiffs and Equifax. As

                                  10   discussed above, Plaintiffs’ theory of liability is entirely premised on the formation of a contract in

                                  11   light of Equifax’s failure to respond to Plaintiffs’ letters. Compl. at 4. Specifically, Plaintiffs’

                                  12   letters stated that Equifax is “in default under contract” for failing to respond and to provide
Northern District of California
 United States District Court




                                  13   “proofs of claim” as Plaintiffs requested in their letters. Id. Plaintiffs do not allege, and the Court

                                  14   does not find, any other duty that would require Equifax to dispute the letters sent by Plaintiffs.2

                                  15   Accordingly, as a matter of law, such silence could not give rise to a contract.3 See, e.g., Dozier,

                                  16   2007 WL 518622, at *8 (finding that no contract was formed because defendant’s silence does not

                                  17   constitute acceptance).

                                  18          In sum, the Court finds that Plaintiffs’ operative complaints against Equifax fail to state

                                  19
                                  20   2
                                         Although there are narrow exceptions to the rule that silence is insufficient to establish
                                       contractual consent, neither party argues that those exceptions apply here, and the Court otherwise
                                  21   finds that they are inapplicable. See Norcia, 845 F.3d at 1284–85 (discussing two exceptions
                                       where (1) “the offeree has a duty to respond to an offer and fails to act in the face of this duty,”
                                  22
                                       and (2) “when the party retains the benefit).
                                       3
                                  23     Multiple other district courts have found that complaints against Equifax based on identical
                                       letters, which appear to be based on a template, fail to state any plausible claim. See, e.g.,
                                  24   Williams v. Equifax, Inc., No. 1:19-CV-622, 2019 WL 3556920, at *3 (S.D. Ohio. Aug. 5, 2019)
                                       (dismissing sua sponte for lack of subject matter jurisdiction, but noting that “Plaintiff’s complaint
                                  25   . . . also could be dismissed for failure to state any plausible claim”); Silva-Borero v. Equifax, Inc.,
                                  26   No. CV 19-00265 JMS-RT, 2019 WL 3416656, at *3 (D. Haw. July 29, 2019) (“The documents
                                       Plaintiff sent to Equifax do not constitute binding contracts because there is no indication that
                                  27   Equifax agreed to Plaintiff’s terms.”).
                                                                                            9
                                  28   Case No. 19-CV-08430-LHK
                                       ORDER GRANTING DEFENDANT'S MOTIONS TO DISMISS WITH PREJUDICE
                                         Case 5:19-cv-08430-LHK Document 37 Filed 07/14/20 Page 10 of 12




                                  1    any claim for relief as a matter of law. Additionally, the Court finds that amendment of Plaintiffs’

                                  2    claim would be futile because Plaintiffs’ only theory of liability, based upon the formation of

                                  3    contract through silence, fails as a matter of law. See Leadsinger, Inc., 512 F.3d at 532.

                                  4    Accordingly, the Court GRANTS with prejudice Defendant’s motions to dismiss Plaintiffs’

                                  5    complaints for failure to state a claim.

                                  6       B. Rule 12(b)(2) Dismissal for Lack of Personal Jurisdiction
                                  7           Although the Court has found above that each Plaintiff’s claim against Equifax should be

                                  8    dismissed for failure to state a claim, the Court also agrees with Equifax that dismissal of each

                                  9    case is warranted under Rule 12(b)(2) for lack of personal jurisdiction.

                                  10          “There are two categories of personal jurisdiction: (1) general jurisdiction and (2) specific

                                  11   jurisdiction.” Freestream Aircraft (Berm.) Ltd. v. Aero Law Grp., 905 F.3d 597, 602 (9th Cir.

                                  12   2018). When a court has general jurisdiction over a defendant, a plaintiff can bring any claim
Northern District of California
 United States District Court




                                  13   against the defendant in the forum state. See Goodyear Dunlop Tires Operations, S.A. v. Brown,

                                  14   564 U.S. 915, 919 (2011). For a court to establish general jurisdiction, a defendant’s contacts with

                                  15   the forum state must be “so continuous and systematic as to render them essentially at home in the

                                  16   forum State.” Daimler AG v. Bauman, 571 U.S. 117, 127 (2014). Specific jurisdiction, on the

                                  17   other hand, permits a plaintiff to bring a claim against a defendant in the forum state only when

                                  18   the suit “arise[s] out of or relate[s] to the defendant’s contacts with the forum.” Id. at 127 (citing

                                  19   Helicopteros Nacionales de Colombia, S.A. v. Hall, 466 U.S. 408, 414 (1984)). To determine

                                  20   specific jurisdiction, the court uses either a “purposeful direction” analysis for tort-based claims or

                                  21   a “purposeful availment” analysis for contract-based claims. See In re Boon Glob., Ltd., 923 F.3d

                                  22   643, 651 (9th Cir. 2019) (“‘The exact form of our jurisdictional inquiry depends on the nature of

                                  23   the claim at issue.’ For claims sounding in contract, a purposeful availment test is used; for claims

                                  24   sounding in tort a purposeful direction test is used.”) (quoting Schwarzenegger v. Fred Martin

                                  25   Motor Co., 374 F.3d 797, 802 (9th Cir. 2004)). Both tests, however, require that the alleged

                                  26   claims arise out of contacts with the forum state.

                                  27
                                                                                         10
                                  28   Case No. 19-CV-08430-LHK
                                       ORDER GRANTING DEFENDANT'S MOTIONS TO DISMISS WITH PREJUDICE
                                         Case 5:19-cv-08430-LHK Document 37 Filed 07/14/20 Page 11 of 12




                                  1             Here, the Court agrees with Equifax that Plaintiffs have failed to establish the Court’s

                                  2    personal jurisdiction under either general or specific theories of personal jurisdiction. In so

                                  3    finding, the Court finds persuasive the decision of United States District Judge Edward M. Chen in

                                  4    Caces-Tiamson v. Equifax, which was a nearly identical case filed in the Northern District of

                                  5    California. See Caces-Tiamson v. Equifax, No. 20-CV-00387-EMC (N.D. Cal. filed March 20,

                                  6    2020).

                                  7             The court in Caces-Tiamson granted a motion to dismiss for lack of personal jurisdiction

                                  8    under Rule 12(b)(2) based on a complaint identical to Plaintiffs’ operative complaints in the

                                  9    instant case. See Caces-Tiamson v. Equifax, No. 20-CV-00387-EMC, 2020 WL 1322889 (N.D.

                                  10   Cal. Mar. 20, 2020). The court held that the plaintiff failed to establish that personal jurisdiction

                                  11   over Equifax in California would be appropriate under either a theory of general personal

                                  12   jurisdiction or a theory of specific personal jurisdiction. Id. at *3–4. In so finding, the court did
Northern District of California
 United States District Court




                                  13   not grant Plaintiff leave to amend but instead entered judgment on the same day. See id.

                                  14            Specifically, regarding general jurisdiction, the Caces-Tiamson court explained that

                                  15   “Equifax is a Georgia corporation; it also has its principal place of business there. There is

                                  16   nothing to indicate that Equifax has affiliations with California that are so continuous and

                                  17   systematic as to render it essentially at home in California.” Id. at *3 (citation omitted).

                                  18            Similarly, regarding specific jurisdiction, the Caces-Tiamson court found that the plaintiff

                                  19   did not adequately allege a connection between Equifax and the state of California to establish

                                  20   specific jurisdiction under either a tort-based purposeful direction analysis or a contract-based

                                  21   purposeful availment analysis. Id. at *3–4. The court found that plaintiff Caces-Tiamson “has not

                                  22   shown that data breach or the failure to prevent the data breach is tied to” California. Id. at *4.

                                  23   Furthermore, the court found that there was “nothing to indicate that Equifax’s failure to respond

                                  24   to [the plaintiff’s] notice occurred in California, rather than in Georgia” where the plaintiff’s letter

                                  25   was mailed. Id. Because the Caces-Tiamson court concluded that neither general nor specific

                                  26
                                  27
                                                                                          11
                                  28   Case No. 19-CV-08430-LHK
                                       ORDER GRANTING DEFENDANT'S MOTIONS TO DISMISS WITH PREJUDICE
                                         Case 5:19-cv-08430-LHK Document 37 Filed 07/14/20 Page 12 of 12




                                  1    personal jurisdiction existed in the instant case, the court dismissed the case without leave to

                                  2    amend. Id.

                                  3              The Court finds that, in light of the nearly identical complaints and arguments made by the

                                  4    parties, the Caces-Tiamson court’s reasoning applies with equal force in the instant case.

                                  5    Therefore, the Court agrees with Equifax that lack of personal jurisdiction presents an alternative

                                  6    basis for dismissal of the instant cases, pursuant to Federal Rule of Civil Procedure 12(b)(2).

                                  7    Moreover, this alternative ground further confirms that any amendment of the complaint would be

                                  8    futile.

                                  9    IV.       CONCLUSION
                                  10             For the foregoing reasons, the Court GRANTS Equifax’s motion to dismiss the Plaintiffs’

                                  11   complaints with prejudice.

                                  12   IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13   Dated: July 14, 2020

                                  14                                                     ______________________________________
                                                                                         LUCY H. KOH
                                  15                                                     United States District Judge
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21

                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                                                                         12
                                  28   Case No. 19-CV-08430-LHK
                                       ORDER GRANTING DEFENDANT'S MOTIONS TO DISMISS WITH PREJUDICE
